Citation Nr: 0529320	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for actinic 
keratoses and basal cell skin cancer, and if so, whether 
service connection may be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  A hearing was 
held at the RO before the undersigned Acting Veterans Law 
Judge in March 2005.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of the August 1993 
rating decision by which the claim of entitlement to service 
connection for skin cancer was denied.

2.  Evidence received subsequent to August 1993 relates to an 
unestablished fact necessary to substantiate the veteran's 
service connection claim for skin cancer.


CONCLUSION OF LAW

Evidence received since the August 1993 rating decision is 
new and material and serves to reopen the claim of 
entitlement to service connection for skin cancer.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).    As the jurisdictional issue of whether 
new and material evidence has been presented to reopen the 
claim is resolved in the veteran's favor, the Board dispenses 
with ensuring compliance with the VCAA, as to this aspect of 
the appeal, and finds that the veteran's interests have not 
been prejudiced.

Claim to Reopen

Service connection was denied for skin cancer in an August 
1993 rating decision, about which the veteran was notified 
the same month along with his appellate rights.  The veteran 
did not file a notice of disagreement within one-year of his 
notification and the August 1993 determination became final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  New evidence is existing evidence not previously 
submitted to agency decisionmakers while material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a) (2005).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  

At the time of the August 1993 rating decision, the evidence 
indicated that the veteran was exposed to tropical sunlight 
while on active duty.  See November 1945 Enlisted Record and 
Report of Separation.  The evidence also showed that the 
veteran was treated in June 1961 for moderate hyperhidrosis 
and eczema and for basal cell epithelioma in November 1980.

Evidence received since the August 1993 includes a November 
2002 letter from the veteran's treating physician that 
indicates the veteran's exposure to sun light in service 
contributed to the development of cancer and that "putting a 
man of Northern European descent with a very light complexion 
in the South Pacific for three years will significant[ly] 
hasten the process of developing skin cancers."  The Board 
notes that a competent medical opinion linking the veteran's 
skin cancer to his military service was not of record at the 
time of the August 1993 rating decision.  As such, this 
evidence relates to an unestablished fact and is new and 
material.  The Board concludes that this additional evidence 
meets the regulatory definition of new and material evidence 
and the veteran's service connection claim is reopened.


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for skin cancer has been 
received and to this extent only the appeal is granted.



REMAND

As new and material evidence has been presented and the claim 
is reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is therefore in order.  First the Board 
notes that the veteran has not received appropriate 
notification under the VCAA.  Full compliance with the VCAA 
should be ensured.

Second, the Board finds that a medical opinion is required.  
The evidence shows that the veteran served in the Pacific 
Theater of Operations from September 1942 to September 1945.  
See November 1945 Enlisted Record and Report of Separation.  
After basic training, the veteran's military occupational 
specialties included utilities technician, sheet metal 
worker, and heavy truck driver.  In November 1980, the 
veteran was first treated for basal cell skin cancer and his 
current treating physician indicates that the veteran's 
sunlight exposure as a young man contributed to the 
development of skin cancer 45 years after his discharge from 
active duty.  As the veteran contends that in-service 
sunlight exposure is related to the condition for which he 
now seeks service condition, it is appropriate to afford the 
veteran a VA examination to evaluate whether his basal cell 
skin cancer is related to his military service.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's service connection claim.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his claim and of the portion of the 
information and evidence necessary to 
substantiate the claim for which he is 
responsible and which evidence it is VA's 
duty to assist him in obtaining.  Advise 
the veteran that he should submit copies 
of any relevant evidence that he has in 
his possession.

2.  Schedule the veteran for a VA skin 
disease examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  After reviewing the file, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
possibility) that the veteran's current 
actinic keratoses and basal cell skin 
cancer is etiologically related to his 
in-service exposure to sunlight in the 
Pacific Theater of Operations from 
September 1942 to September 1945.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If any medical opinion cannot be 
given on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  

3.  Adjudicate the veteran's service 
connection claim on the merits.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claims for 
benefits and all evidence received since 
March 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  .  However, the Board 
takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


